OPINION OF THE COURT
The judgment of the Franklin Circuit Court in this case was affirmed by an equally divided vote of this court. See Stone v. Graham, Ky., 599 S.W.2d 157 (1980). After granting certiorari the United States Supreme Court reversed and remanded the proceeding for further consideration consistent with its opinion. Stone v. Graham,-U.S.-, 101 S.Ct. 192, 66 L.Ed.2d 199 (1981).
Accordingly, the judgment of the Franklin Circuit Court is reversed with directions that a new judgment be entered in conformity with the opinion of the Supreme Court of the United States in the premises.
All concur except STEPHENS, J., who was disqualified and did not participate.